IN THE SUPREME COURT OF THE STATE OF DELAWARE


DELAWARE DEPT. OF            §
NATURAL RESOURCES AND        §
ENVIRONMENTAL CONTROL,       §
and DAVID S. SMALL,          §
                             §               No. 552, 2015
     Defendants-Below,       §
     Appellants,             §
                             §               Court Below: Superior Court
     v.                      §               of the State of Delaware
                             §
W. WAYNE BAKER, CHRISTIAN §                  C.A. No. S13C-08-026
HUDSON, JAMIN HUDSON,        §
JOHN F. CLARK, HOLLYVILLE §
FARMS, LLC, and ROUTE 24 CJ, §
LLC,                         §
                             §
     Plaintiffs-Below,       §
     Appellees.              §

                         Submitted: April 13, 2016
                         Decided:   April 15, 2016

Before HOLLAND, VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 15th day of April, 2016, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the judgment of the Superior Court

should be affirmed on the basis of and for the reasons assigned by the Superior

Court in its October 7, 2015 Memorandum Decision.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                     BY THE COURT:

                                     /s/ Collins J. Seitz, Jr.
                                            Justice




                                 2